Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Jun. 16, 2022 have been entered.  

Status of the Claims
Claims 1-3, 5-9, 11-14, and 16 are pending.  Claims 1 and 9 have been amended; claims 4, 10, and 15 are cancelled; claims 1-3 and 5-8 are withdrawn; claim 16 has been added.  Claims 9, 11-14, and 16 are now under consideration.  This Office Action is in response to the request for continued examination filed on Jun. 16, 2022.  

Information Disclosure Statement
The references provided on the information disclosure statement(s) were considered and have been made of record.

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 9 and 11-14 under 35 U.S.C. 103(a) over BECKER, ZALE, and DIZON-MASPAT is maintained as discussed below.

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 9, 11-14, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over BECKER (WO 2014/067898; Pub. May 8, 2014) in view of ZALE (US 5,310,688; Issued May 10, 1994) and DIZON-MASPAT (Dizon-Maspat, J., et al. Biotechnol. Bioeng. (2012), 109(4); 962-970).  
The instant claims are drawn to a process for purifying target proteins from non-target proteins in a liquid sample, comprising: a) increasing a concentration of target proteins and non-target proteins in the sample by a single single-pass tangential flow filtration (SPTFF) process to produce a concentrated feed; b) delivering the concentrated feed directly to a protein A chromatography device; c) separating the target proteins from the non-target proteins in the protein A chromatography device; and d) recovering the target proteins from the protein A chromatography device.  The claims are drawn to a protein purification process comprising a pre-chromatography filtration step followed by affinity (protein A) column chromatography.  The claims are drafted with the open transitional phrase "comprising".  Hence the presence of additional method steps not recited in the claims is not precluded, and the presence of additional steps in the prior art would read on the instant claims.  
Becker discloses purification of polypeptides (e.g., antibodies) from a crude feed stream of cell culture supernatant by using a dual stage tangential flow ultra-filtration followed by protein A affinity chromatography downstream of the filtration step (abstract, p. 47, 1st full par.) (reads on part of instant step a) and step b)).  Becker teaches, "The most widely practiced of such methods are membrane filtration processes.  Currently, there are two main membrane filtration methods: Single Pass or Direct Flow Filtration (DFF) and Crossflow or Tangential Flow Filtration (TFF)" (p. 54, 1st full par.).  Becker teaches that TFF "dramatically reduce contaminant and/or impurity levels prior to subsequent, i.e., downstream, refining unit operations" (abstract; p. 1, top par.), thereby implying that the pre-chromatography filtration step increases the concentration of target proteins and non-target proteins in the sample (step a)).  Becker teaches, "With respect to the purification of antibodies, e.g., from cell culture media, the binding moiety most often used for affinity chromatography is Protein A.  Protein A, affinity chromatography is highly selective for antibodies and can lead to a product purity of greater than 95% starting from an input sample such as conditioned cell culture media" (p. 2, bottom par.).  Hence highly pure desired polypeptide is obtained after Protein A chromatography step (steps c), and d)).  Becker teaches "the TFF method may be used upstream of an affinity chromatography, e.g., a protein A column, or ion exchange chromatography unit operations in order to protect (via a reduced impurity burden), for example, the affinity molecule, e.g., protein A, or the chromatography resin in order to prolong its effective working life" (bridging pgs. 52-53).  This teaching suggests direct coupling of the TFF process to the affinity chromatography step to anyone of skill in this art.  
Regarding the new limitation of a single single-pass tangential flow filtration process, Becker reads on this limitation because Becker's dual stage tangential flow can be considered a single single-pass TFF process overall.  In other words, the claim only requires a single TFF process, and does not specifically limit the number of SPTFF stages or modules involved in said process.  The recitation of a single process is vague and the term "process" is an arbitrary term that can be defined subjectively in a variety of ways.  Moreover, the claim uses open "comprising" language, so any additional TFF stages upstream of the final SPTFF stage are still allowed by the claim.  If applicants intend to exclude dual or other multiple stage processes such as that of Becker, the claim must use more precise language to do so unambiguously.  
Regarding claim 14, Becker teaches, "As disclosed herein, the invention encompasses methods of separating an immunoglobulin (e.g., antibody) of interest from a cell culture supernatant (e.g., supernatant of a hybridoma cell culture expressing the antibody of interest)" (p. 19, 2nd par.).  
Becker does not specifically teach the order of the process steps or the Protein A affinity membrane (for instant claim 12).  
However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP § 2144.04(IV)(C).  
Further, Zale discloses methods for affinity separations of proteins for optimizing recovery of biologically active protein (title; abstract).  Zale teaches, "The present method is based on the discovery that it is possible to exploit the unique characteristics of affinity membranes for the purpose of improving yields of active product and useful ligand life in cases where the product or ligand would otherwise be degraded by harsh elution conditions.  The present method provides a membrane-based affinity system which enhances yields of active proteins in the elution step of affinity separation processes, and which improves the fractional recovery of biologically active and functional protein attainable in affinity separations" (col. 6, lines 47-57).  Like Becker, Zale teaches the use of protein A affinity ligands.  "Protein A was immobilized onto the various supports using cyanogen bromide (CNBr) linking chemistry in the case of the Protein A SepharoseTM product and using fluoromethylpyridinium p-toluenesulfonate (FMP) linking chemistry in the cases of the Protein A AvidGel FTM product and the Protein A affinity membrane module.  The Protein A SepharoseTM material was chosen for use in this study because it is one of the more commonly used affinity matrices, while the AvidGel FTM product was chosen for comparison in this study because it is based on the same FMP linking chemistry as used in the affinity membranes” (col. 14, lines 44-56).  Hence use of affinity membranes, such as the commonly used Protein A affinity matrices, for the purpose of improving yields of active product as taught by Zale is obvious to one of skill in this art.  
Additionally, Dizon-Maspat discloses single-pass tangential flow filtration (SPTFF) as method to deblock processing in antibody purification from hybridoma cell culture (title; abstract).  Dizon-Maspat teaches, "Our data indicate that using SPTFF to concentrate protein pools is a simple, ﬂexible, and robust operation, which can be implemented at various scales to improve antibody puriﬁcation process capacity (abstract).  Additionally, "In summary, our study demonstrated that SPTFF could efﬁciently concentrate protein pools without having an adverse effect on product quality and yield.  It has the potential for use in protein puriﬁcation for the purpose of concentrating in-process pools to reduce volume and minimize the need for larger pool tanks" (Conclusion).  Additionally, Dizon-Maspat teaches that the SPTFF is versatile and can be placed before or after a column chromatography step (Fig. 7).  Although Fig. 7 specifically mentions ion-exchange column, the artisan would understand that there is nothing deleterious in placing the SPTFF step prior to the affinity chromatography step to efﬁciently concentrate protein pools without having an adverse effect on product quality and yield as stated by Dizon-Maspat.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Becker with the teachings of Zale and Dizon-Maspat to arrive at the instant invention, because Zale clearly states that membrane-based affinity system enhances yields of active proteins in the elution step of affinity separation processes, and improves the fractional recovery of biologically active and functional protein attainable in affinity separations.  Further, Dizon-Maspat teaches that single-pass tangential flow filtration (SPTFF) is versatile, advantageous over traditional TFF processes, and can be successfully incorporated into processes of purifying proteins (e.g., antibodies) from hybridoma cultures.  One of ordinary skill in the art would have adopted the teachings of Zale and Dizon-Maspat to achieve enhanced yield and purity of antibody from the purification process.  A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  Even if the TFF processes of Becker were determined not to read on the instant SPTFF process (and applicants have not established this to be the case), substitution of the TFF process of Becker with the SPTFF process of Dizon-Maspat represents nothing more than simple substitution of one known element (SPTFF) for another (TFF) to obtain predictable results; or the use of a known technique (SPTFF) to improve similar devices (methods) in the same way.  
In light of the foregoing discussion, the examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  
Regarding new claim 16, Dizon-Maspat teaches a two- to five-fold concentration is achieved by the SPTFF process (p. 969, 1st col.; Experiment and Results section).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Becker requires a dual stage TFF operation (response, pgs. 5-6).  
While this statement is factually correct, the amendments do not distinguish over this feature of Becker as discussed in the rejection above.  To reiterate, Becker's dual stage tangential flow process can be considered a single single-pass TFF process overall.  In other words, the claim only requires a single TFF process, and does not specifically limit the number of SPTFF stages or modules involved in said process.  The recitation of a single process is vague and the term "process" is an arbitrary term that can be defined subjectively in a variety of ways.  Moreover, the claim uses open "comprising" language, so any additional TFF stages upstream of the final SPTFF stage are still allowed by the claim (i.e., the claim is still open to additional TFF stages in addition to the one directly prior to the affinity chromatography.  If applicants intend to exclude dual or any other multiple stage processes (such as that of Becker), the claim must use more precise language to do so unambiguously.  
Applicants argue that the second step of Becker's process may dilute the sample prior to the chromatography step (response, pgs. 5-6).  
While some dilution may indeed occur between steps 1 and 2, applicants have not conclusively shown that the product containing retentate, which is concentrated in the first step, would be diluted to a level more than the original feed stream.  Applicants' argument also fails to account for the fact that the second step of Becker's process also results in concentration of the feed stream.  Thus, even if some dilution happens to the concentrated sample prior to step 2, this feed stream is then concentrated again in step 2, meaning that the product of step 2 is a concentrated sample within the meaning of the instant claims.  
Applicants disparage Dizon-Maspat as allegedly not teaching placing the SPTFF step prior to an affinity chromatography column (response, pgs. 6-7).  
This argument summarily dismisses the direct teachings of both Dizon-Maspat and Becker.  Specifically, Dizon-Maspat teaches various placements of SPTFF steps both before and after chromatography steps, and Becker teaches, "the TFF method may be used upstream of an affinity chromatography, e.g., a protein A column, or ion exchange chromatography unit operations in order to protect (via a reduced impurity burden), for example, the affinity molecule, e.g., protein A, or the chromatography resin in order to prolong its effective working life" (bridging pgs. 52-53).  Thus, the teachings of the prior art address the limitation applicants allege to be missing.  

NEW GROUNDS OF OBJECTION/REJECTION

Claim Rejections - 35 USC § 112(a) (or pre-AIA , 1st Paragraph)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11-14, and 16 are rejected under 35 U.S.C. 112, first paragraph or 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The response filed 6/16/22 has introduced NEW MATTER into the claims.  Amended claim 9 recites a single single-pass tangential flow filtration (SPTFF) process.  No support is found for in the instant application for this limitation.  In the absence of support for the recitation of "…a single single-pass tangential flow filtration (SPTFF) process" in claim 9, this limitation is new matter and must be removed from the claims.  
The response did not specifically point out where support for this limitation could be found in the originally filed disclosure.  The response vaguely states that support can be found "throughout the specification as filed".  The examiner has looked throughout the specification as filed, and no support is apparent.  See MPEP § 2163(II)(A).  Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”) (emphasis added).  Instant claims 9, 11-14, and 16 now recite limitations that were not clearly disclosed in the specification as filed and that change the scope of the instant disclosure as filed.  Such limitations recited in amended claims 9, 11-14, and 16, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in present claims 9, 11-14, and 16 in the specification or claims, as-filed, or remove these limitations from the claims in response to this Office Action.  

Claims 9, 11, 13, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over KOPF (2002/0170859; Pub. Nov. 21, 2002) in view of CASEY (Casey, C., et al., J. Membrane Sci. (2011), 384; 82-88; on IDS).  
Kopf discloses purification schemes for biological substances such as monoclonal antibodies (title; abstract; [0003]).  Kopf teaches the raw source liquid is clarified or concentrated immediately prior to (i.e., direct flow-through) contact with a chromatography resin (Fig. 1, top).  The clarification/concentration step is done by cross-flow filtration, which Kopf teaches is a tangential flow filtration (TFF) ([0130], [0147]).  Further, Kopf teaches the clarification/concentration step removes undesirable particulates that have the potential to clog pores or orifices in later steps ([0033]. [0146]-[0147]).  Kopf teaches the use of only a single TFF filtration process (Fig. 2; [0148]).  The chromatography resin is preferably Protein A affinity resin ([0036], [0132]-[0133], [0151]).  
Kopf does not expressly teach the TFF is single-pass TFF.  However, this is a minor variation that would have been obvious to anyone of skill in this art.  
For example Casey reports on the advantages of single-pass tangential flow filtration (SPTFF) over conventional TFF processes (title; abstract).  Casey teaches that conventional TFF processes are operated in batch mode, have a low conversion per pass, often require a recirculation loop, have large working volumes and other disadvantages (p. 82, 2nd col.).  Casey teaches SPTFF is a superior alternative to TFF as it is operated continuously, to concentrate feed material in a one pass through the module (p. 83, 1st col.; Fig. 1).  Relative to TFF, SPTFF provides many advantages such as: optimized feed flow velocities, exposure to only a single pump pass, lower flow rates, less expensive pumps, lower system volumes, and elimination of the conventional recirculation loop (p. 83, 1st col.; Fig. 1).  Elimination of the conventional recirculation loop decreases aggregation problems, requires no mixing, and also allows the SPTFF step to be coupled with other downstream process steps such as chromatography for higher overall throughput and reduced costs (p. 83, 1st col.).  Casey teaches high concentration factors (CF), from 3-25X are achievable with SPTFF (p. 83, bridging cols. 1-2).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SPTFF in place of the conventional TFF process of Kopf, to provide an improved clarification/concentration step.  One would have been motivated to do because of all the advantages of SPTFF over TFF taught by Casey.  

Claims 9, 11-13, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over KOPF (2002/0170859; Pub. Nov. 21, 2002) in view of CASEY (Casey, C., et al., J. Membrane Sci. (2011), 384; 82-88), and ZALE (US 5,310,688; Issued May 10, 1994).  
The teachings of Kopf and Casey are presented supra, and are incorporated herein.  
Kopf does not specifically teach a Protein A affinity membrane (for instant claim 12).  
Zale discloses methods for affinity separations of proteins for optimizing recovery of biologically active protein (title; abstract).  Zale teaches, "The present method is based on the discovery that it is possible to exploit the unique characteristics of affinity membranes for the purpose of improving yields of active product and useful ligand life in cases where the product or ligand would otherwise be degraded by harsh elution conditions.  The present method provides a membrane-based affinity system which enhances yields of active proteins in the elution step of affinity separation processes, and which improves the fractional recovery of biologically active and functional protein attainable in affinity separations" (col. 6, lines 47-57).  Like Becker, Zale teaches the use of protein A affinity ligands.  "Protein A was immobilized onto the various supports using cyanogen bromide (CNBr) linking chemistry in the case of the Protein A SepharoseTM product and using fluoromethylpyridinium p-toluenesulfonate (FMP) linking chemistry in the cases of the Protein A AvidGel FTM product and the Protein A affinity membrane module.  The Protein A SepharoseTM material was chosen for use in this study because it is one of the more commonly used affinity matrices, while the AvidGel FTM product was chosen for comparison in this study because it is based on the same FMP linking chemistry as used in the affinity membranes” (col. 14, lines 44-56).  Hence use of affinity membranes, such as the commonly used Protein A affinity matrices, for the purpose of improving yields of active product as taught by Zale is obvious to one of skill in this art.  

Claims 9, 11, 12, 14, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over KOPF (2002/0170859; Pub. Nov. 21, 2002) in view of CASEY (Casey, C., et al., J. Membrane Sci. (2011), 384; 82-88), and BECKER (WO 2014/067898; Pub. May 8, 2014).  
The teachings of Kopf and Casey are presented supra, and are incorporated herein.  
Kopf does not specifically teach antibody purification from hybridoma cells.  However, anyone of skill in this art understands that antibodies are commonly purified from hybridoma cells in which they are produced.  
For example, Becker discloses purification of polypeptides (e.g., antibodies) from a crude feed stream of cell culture supernatant by using tangential flow ultra-filtration followed by protein A affinity chromatography downstream of the filtration step (abstract, p. 47, 1st full par.).  Becker teaches, "The most widely practiced of such methods are membrane filtration processes.  Currently, there are two main membrane filtration methods: Single Pass or Direct Flow Filtration (DFF) and Crossflow or Tangential Flow Filtration (TFF)" (p. 54, 1st full par.).  Becker teaches that TFF "dramatically reduce contaminant and/or impurity levels prior to subsequent, i.e., downstream, refining unit operations" (abstract; p. 1, top par.), thereby implying that the pre-chromatography filtration step increases the concentration of target proteins and non-target proteins in the sample.  Becker teaches, "With respect to the purification of antibodies, e.g., from cell culture media, the binding moiety most often used for affinity chromatography is Protein A.  Protein A, affinity chromatography is highly selective for antibodies and can lead to a product purity of greater than 95% starting from an input sample such as conditioned cell culture media" (p. 2, bottom par.).  Hence highly pure desired polypeptide is obtained after Protein A chromatography step.  Becker teaches "the TFF method may be used upstream of an affinity chromatography, e.g., a protein A column, or ion exchange chromatography unit operations in order to protect (via a reduced impurity burden), for example, the affinity molecule, e.g., protein A, or the chromatography resin in order to prolong its effective working life" (bridging pgs. 52-53).  
Regarding claim 14, Becker teaches, "As disclosed herein, the invention encompasses methods of separating an immunoglobulin (e.g., antibody) of interest from a cell culture supernatant (e.g., supernatant of a hybridoma cell culture expressing the antibody of interest)" (p. 19, 2nd par.).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the general process of Kopf (modified with a SPTFF per Casey), to purify antibodies from hybridoma cells in which they are expressed as is commonly done in the art.  

Conclusion
Claims 9, 11-14, and 16 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/            Primary Examiner, Art Unit 1658